DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of a plurality of domains that are different in alignment direction of the liquid crystal molecules when a voltage is applied to the liquid crystal layer; a capacitor line that extends parallel to the source line and is arranged to be (i) overlapped with the pixel electrode with an insulating film in between, (ii) overlapped with at least a portion of the alignment boundary portion and (iii) crossing the gate line without crossing the source line.
The closely related prior art, Chang et al. (US 20120154723) discloses (Figs. 1-24) a display apparatus comprising: a pixel electrode (191) that has a longitudinal shape; a switching element (Qa, Qb) that is connected to the pixel electrode; a scanning line (121) that extends along a longitudinal direction of the pixel electrode and is connected to the switching element to transfer a signal by which the switching element is driven; an image line (171) that extends along a transverse direction of the pixel electrode and is connected to the switching element to transfer a signal by which the pixel electrode is charged; a liquid crystal layer (3) that includes liquid crystal molecules (31); a plurality of domains (D1-D4) that are different in alignment direction of the liquid crystal molecules when a voltage is applied to the liquid crystal layer; an alignment boundary portion (BL, BT) that is positioned in a boundary of the plurality of domains; an alignment film (11, 21) that aligns the liquid crystal molecules and a capacitor line (131, 133, 134) that extends along the transverse direction and is arranged so as to be overlapped with the pixel electrode with an insulating film (140, 160) in between and overlapped with at least a part of the alignment boundary portion.
However, the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of a plurality of domains that are different in alignment direction of the liquid crystal molecules when a voltage is applied to the liquid crystal layer; a capacitor line that extends parallel to the source line and is arranged to be (i) overlapped with the pixel electrode with an insulating film in between, (ii) overlapped with at least a portion of the alignment boundary portion and (iii) crossing the gate line without crossing the source line. Claim 1 is therefore allowed, as are dependent claims 2-19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871